Citation Nr: 1325455	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  09-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1996 to July 1996 and from January 2003 to July 2003 and had additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.   The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In April 2011, the Veteran and his wife presented testimony relevant to the appeal before the undersigned Veterans Law Judge at a Board hearing held in Roanoke, Virginia.  A transcript of the hearing is of record.  

In August 2011, the Board granted service connection for a traumatic brain injury with known residuals of headaches and a cognitive disorder, dismissed a separate issue of service connection for a cognitive disorder, and remanded the issues of service connection for a left ankle disorder, a low back disorder, a right knee disorder, and a right shoulder disorder for further evidentiary development.  Specifically, the Board directed the RO/Appeals Management Center (AMC) to schedule the Veteran for VA medical examinations to determine the nature and etiology of the left ankle disorder, low back disorder, right knee disorder, and right shoulder disorder and, thereafter, readjudicate the remanded issues.  In September 2011, the Veteran was notified that a VA medical facility would be contacting him to schedule his VA medical examination.  Several attempts to contact the Veteran in order to notify him of the scheduled VA medical examination were unsuccessful, and the Veteran's claims were denied in September 2012 without further medical examination.    

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is needed before proceeding to evaluate the merits of the Veteran's appeal.  In an August 2013 written statement received by the Board, the representative wrote that the Veteran had contacted her by phone and stated that he had received medical treatment for his orthopedic conditions through VA and at private medical facilities and wanted to submit the additional evidence in support of his appeal.  Because the Veteran has identified additional medical evidence that may be pertinent to the appeal, the Board finds that a remand to obtain the identified records and to allow the Veteran the opportunity to submit the private treatment records is warranted.   

The representative also noted, in the August 2013 statement, that the Veteran told her that he had been unaware of the prior scheduled VA medical examination and was willing to report for the examination if given the opportunity.  The Board notes that the record shows several attempts made by the Richmond VA Medical Center (VAMC) to contact the Veteran by phone to schedule the VA medical examination and several notations that messages were left for the Veteran.  Also, the AMC sent a November 2011 letter to the Veteran's last known mailing address, which notified him that he failed to report for a scheduled VA medical examination in October 2011 and advised him to contact VA if he was unable to report for the VA medical examination for a valid reason and wanted to be rescheduled.  The Veteran did not respond to the letter.  Nonetheless, because the Veteran has identified additional evidence pertinent to the appeal that requires remand and has stated that he would be willing to report for a medical examination if given the opportunity, the Board also finds that another VA medical examination should be scheduled.  The Veteran is advised that failure to report for the scheduled VA examination, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655(b) (2012). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.  If the Veteran fails to report for the scheduled examination, the RO/AMC should obtain and associate with the claims folder a copy of the notice of such examination sent to him by the pertinent VA medical facility. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA medical treatment received for the left ankle, low back, right knee, and right shoulder since February 2008 and/or that he believes is pertinent to the appeal.  After any necessary consent and authorization for release of medical records has been obtained, request the identified records and associate them with the record.  The Veteran should be advised that he may submit any private treatment records to VA in lieu of providing the necessary consent and authorization.    

If the request for records yields a negative response, make specific note of that fact in the claims file and follow the procedures outlined in 38 C.F.R. §3.159(e) regarding notification of the inability to obtain records.

2.  Schedule the Veteran for appropriate VA medical examination to ascertain the nature and etiology of the claimed left ankle disorder, low back disorder, right knee disorder, and right shoulder disorder.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

An interview of the Veteran regarding the relevant medical history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner should offer opinions on the following questions: 

a.  Left ankle disorder: for each diagnosis of a left ankle disorder, is it as likely as not (i.e., to a probability of 50 percent or greater) that the left ankle disorder had its onset during service or is otherwise causally related to service?  

Please explain the basis for the opinion.  When providing the medical opinion, please accept and consider the Veteran's account of having rolled his ankle during physical training.  

b.  Low Back Disorder: for each diagnosis of a low back disorder, is it as likely as not (i.e., to a probability of 50 percent or greater) that the low back disorder is causally related to service?  

Please explain the basis for the opinion.  When providing the medical opinion, please accept and consider the Veteran's account of having been thrown four feet against a wall due to an explosion.  

c.  Right Knee Disorder: for each diagnosis of a right knee disorder, is it as likely as not (i.e., to a probability of 50 percent or greater) that the right knee disorder had its onset during service or is otherwise causally related to service?  

Please explain the basis for the opinion.  When providing the medical opinion, please accept and consider the Veteran's account of a motor vehicle accident in 2003 where the Veteran's vehicle went into a ditch.  

d.  Right Shoulder Disorder: for each diagnosis of a right shoulder disorder, is it as likely as not (i.e., to a probability of 50 percent or greater) that the right shoulder disorder had its onset during service or is otherwise causally related to service?  

Please explain the basis for the opinion.  When providing the medical opinion, please accept and consider the Veteran's account of a motor vehicle accident in 2003 where the Veteran's vehicle went into a ditch.  

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

If any opinion cannot be rendered without resorting to speculation, the examiner should explain why this is so.  

3.  After completion of the above development, the remanded claims should be readjudicated.  If any benefit sought on appeal is denied, the Veteran and the representative should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


